Citation Nr: 1217421	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for slit wrists. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  In accordance with this decision, the Board has recharacterized the issues on appeal as shown on the title page.

The issue of entitlement to service connection for arthritis has been raised by the Veteran in an April 2010 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Initially, the Board observes that following the issuance of the most recent Supplemental Statement of the Case (SSOC) dated in November 2008, the Veteran submitted additional evidence relevant to the issues on appeal, which is associated with the claims file.  Specifically, reports of VA treatment for psychiatric disabilities were generated in 2009 and 2010.  The reports were associated with the claims file following the issuance of the November 2008 SSOC.  The record shows no indication that the RO considered these reports when deciding the issues on appeal.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  Therefore, remand is required.

The Veteran contends that he has psychiatric disabilities related to a sexual assault that occurred during his period of service.  The Veteran has been diagnosed as having major depression, anxiety disorder, PTSD, depressive disorder, and anxiety disorder.  He contends these are related to the sexual assault that occurred during service. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003). 

The Board notes that in his December 1967 entrance examination the Veteran reported a history of having frequent trouble sleeping, nervous trouble, and an episode of nervousness.  However, the examination showed normal clinical findings in regards to psychiatric evaluation; therefore, the Board notes that the presumption of soundness applies.

The Veteran reported to a VA examiner in October 2005 that he had depression or dysthymia since the age of 10 or 11 when he first sought treatment, and at the age of 12 he attempted suicide.

The Board also notes that the Veteran has not been afforded a VA examination related to these claimed psychiatric disabilities.  He has reported a history of psychiatric problems, and in some treatment records, he has associated these symptoms with his experiences during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disabilities as noted above, and additional records pertinent to this claim might be available.  Finally, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders present during the period of this claim. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disability, to specifically include VA treatment records.  In addition, a copy of any pertinent records in Virtual VA that have not been associated with the claims folder should be associated with the claims folder.

3.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim and to determine whether the Veteran exhibited behavioral changes in service indicative of being the victim of a sexual assault.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should review the record and state an opinion as to whether Veteran exhibited behavioral changes following the alleged sexual assault in service that are indicative of the assault having occurred.

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service and, if so, whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any such disorder the examiner believes clearly and unmistakably existed prior to the Veteran's active service, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of active service.

With respect to any such disorder which the examiner believes was not present during the Veteran's active service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for each opinion expressed must also be provided.

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


